Exhibit 10.1

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

May 8, 2009

Caraustar Industries, Inc.

5000 Austell Powder Springs Road

Suite 300

Austell, Georgia 30106

Attention: Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March 30, 2006 (as at any time amended, restated, modified, or
supplemented, the “Credit Agreement”), among the financial institutions from
time to time parties thereto (the “Lenders”), Bank of America, N.A., a national
banking association, as agent for the Lenders (the “Agent”), Caraustar
Industries, Inc., a North Carolina corporation (“Caraustar”), each subsidiary of
Caraustar listed on the signature pages thereto as a “Borrower” (Caraustar and
such Subsidiaries, collectively, the “Borrowers”) and each subsidiary of
Caraustar listed on the signature pages thereto as a “Guarantor” (such
Subsidiaries, collectively, the “Guarantors”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

Borrowers have advised Agent and Lenders of Borrowers’ failure to make an
interest payment due and owing under the Senior Notes (2010).

The parties are entering into this letter amendment to provide Borrowers with
additional time to deliver to Agent the evidence of repayment or redemption of
the Senior Notes (2009) required under clause (c) of Section 7.14 of the Credit
Agreement.

NOW, THEREFORE, for and in consideration of Ten Dollars in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting clause (c) of Section 7.14 thereof and by substituting in lieu thereof
the following new clause (c):

    (c) No later than May 15, 2009, the Borrowers shall provide the Agent
(i) evidence of the repayment or redemption in full of the Senior Notes
(2009) through a Permitted Senior Note Refinancing or pursuant to
Section 7.14(a)(iii) or of the defeasance of the Borrowers’ obligations under
the Senior Note Indenture (2009) in accordance with the terms thereof or
(ii) notice of the principal amount of the Senior Notes (2009) that remain or
will remain outstanding on May 15, 2009, in which event the Agent may (and upon
the written request of Required Lenders shall) establish Reserves in an amount
equal to the outstanding principal amount of the Senior Notes (2009), which
Reserves will be released by the Agent on the date of any repayment or
redemption in full of the Senior Notes (2009) (or defeasance of the Borrowers’
obligations under the Senior Note Indenture (2009)) permitted hereunder.

2. Agreement Regarding Revolver Loans. Notwithstanding anything contained in the
Credit Agreement to the contrary, the parties hereto each agree that, during the
period beginning on



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

May 8, 2009

Page 2

April 30, 2009 and ending at the close of business on May 15, 2009,
(i) Borrowers shall have no right to request, and Lenders shall have no
obligation to make, Revolving Loans under the Credit Agreement and (ii) the
Agent shall have no obligation to issue or cause to be issued any new Letters of
Credit or to increase the face amount of any outstanding Letters of Credit.

3. Ratification and Reaffirmation; Acknowledgements and Agreements. Each Obligor
hereby ratifies and reaffirms the Obligations, each of the Loan Documents, and
all of such Obligor’s covenants, duties, and liabilities thereunder. Each
Obligor acknowledges and stipulates that the Credit Agreement, the Security
Agreement, and the other Loan Documents executed by such Obligor are legal,
valid and binding obligations of such Obligor that are enforceable against such
Obligor in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby waived by such Obligor); and the security interests and liens granted by
such Obligor in favor of the Agent are duly perfected, first priority security
interests and liens.

4. Representations and Warranties. Each Obligor represents and warrants to Agent
and Lenders, to induce the Agent and the Required Lenders to enter into this
letter agreement, that no Event of Default exists on the date hereof, the
execution, delivery and performance of this letter agreement have been duly
authorized by all requisite action on the part of such Obligor, this letter
agreement has been duly executed and delivered by such Obligor, all of the
representations and warranties made by such Obligor in the Credit Agreement and
the Security Agreement are true and correct on and as of the date hereof, and,
to the best of such Obligor’s knowledge, there exists no claim or cause of
action of any kind or nature, whether absolute or contingent, disputed or
undisputed, at law or in equity, that such Obligor has or has ever had against
the Agent or any Lender arising under or in connection with any of the Loan
Documents (and to the extent there exists any such claim or cause of action on
the date hereof, the same is hereby waived by such Obligor).

5. References to the Credit Agreement. Upon the effectiveness of this letter
agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement as amended by this letter agreement. This letter agreement shall be
part of the Credit Agreement and a breach of any representation, warranty, or
covenant herein shall constitute an Event of Default.

6. Expenses of Agent. Borrowers agrees to pay, on demand, all costs and expenses
incurred by the Agent in connection with the preparation, negotiation and
execution of this letter agreement and any other Loan Documents executed
pursuant hereto and any and all amendments, modifications and supplements
thereto, including, without limitation, the costs and fees of the Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

7. No Novation, Waiver etc. Except as otherwise expressly provided in this
agreement, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. Nothing contained herein shall be deemed to
constitute a waiver of any Default or Event of Default in existence on the date
hereof or Borrowers’ obligations to comply with all of the terms and conditions
of the Credit Agreement and the other Loan Documents from and after the date
hereof. This agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Credit Agreement as
herein modified shall continue in full force and effect.



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

May 8, 2009

Page 3

8. Miscellaneous. This agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This agreement may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. To the fullest extent permitted by Applicable Law, the parties
hereto each hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The parties hereto have caused this letter agreement to be duly executed and
delivered by their respective duly authorized officers on the date first written
above.

 

Very truly yours BANK OF AMERICA, N.A., as the Agent By:       /s/ Walter T.
Shellman  

Walter T. Shellman, Senior Vice President

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

    Accepted and agreed to: BORROWERS:     CARAUSTAR INDUSTRIES, INC.     By:  
/s/ Ronald J. Domanico       Ronald J. Domanico, Senior Vice President    
CARAUSTAR CUSTOM PACKAGING GROUP, INC.     By:   /s/ Ronald J. Domanico      
Ronald J. Domanico, Vice President     CARAUSTAR RECOVERED FIBER GROUP, INC.    
By:   /s/ Ronald J. Domanico       Ronald J. Domanico, Vice President    
CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.     By:   /s/ Ronald J.
Domanico       Ronald J. Domanico, Vice President     CARAUSTAR MILL GROUP, INC.
    By:   /s/ Ronald J. Domanico       Ronald J. Domanico, Vice President    
SPRAGUE PAPERBOARD, INC.     By:   /s/ Ronald J. Domanico       Ronald J.
Domanico, Vice President

[Signatures continued on following page]



--------------------------------------------------------------------------------

GUARANTORS:       PBL INC.       By:         /s/ Ronald J. Domanico          
Ronald J. Domanico, Vice President       GYPSUM MGC, INC.       By:         /s/
Ronald J. Domanico           Ronald J. Domanico, Vice President       McQUEENEY
GYPSUM COMPANY       By:         /s/ Ronald J. Domanico           Ronald J.
Domanico, Vice President       CARAUSTAR, G.P.       By:   CARAUSTAR INDUSTRIES,
INC.,         General Partner         By:       /s/ Ronald J. Domanico          
Ronald J. Domanico, Senior Vice President       By:   CARAUSTAR INDUSTRIAL AND  
      CONSUMER PRODUCTS GROUP, INC.,         General Partner         By:  
    /s/ Ronald J. Domanico           Ronald J. Domanico, Vice President      
McQUEENY GYPSUM COMPANY, LLC       By:   McQUEENEY GYPSUM COMPANY,         Sole
Member         By:       /s/ Ronald J. Domanico           Ronald J. Domanico,
Vice President       RECCMG, LLC       By:   CARAUSTAR MILL GROUP, INC.,        
Sole Member         By:       /s/ Ronald J. Domanico           Ronald J.
Domanico, Vice President



--------------------------------------------------------------------------------

      FEDERAL TRANSPORT, INC.       By:         /s/ Ronald J. Domanico          
Ronald J. Domanico, Vice President       AUSTELL HOLDING COMPANY, LLC       By:
  CARAUSTAR INDUSTRIES, INC.,         Sole Member         By:       /s/ Ronald
J. Domanico           Ronald J. Domanico, Senior Vice President       CAMDEN
PAPERBOARD CORPORATION       By:         /s/ Ronald J. Domanico           Ronald
J. Domanico, Vice President       CHICAGO PAPERBOARD CORPORATION       By:    
    /s/ Ronald J. Domanico           Ronald J. Domanico, Vice President      
HALIFAX PAPER BOARD COMPANY, INC.       By:         /s/ Ronald J. Domanico      
    Ronald J. Domanico, Vice President       CARAUSTAR CUSTOM PACKAGING GROUP  
    (MARYLAND), INC.       By:         /s/ Ronald J. Domanico           Ronald
J. Domanico, Vice President       PARAGON PLASTICS, INC.       By:         /s/
Ronald J. Domanico           Ronald J. Domanico, Vice President

[Signatures continued on following page]



--------------------------------------------------------------------------------

REQUIRED LENDERS:       BANK OF AMERICA, N.A.       By:         /s/ Walter T.
Shellman           Walter T. Shellman, Senior Vice President       WELLS FARGO
FOOTHILL, LLC       By:         /s/ Krista Wade       Name:     Krista Wade    
  Title:     Assistant Vice President       GENERAL ELECTRIC CAPITAL CORPORATION
      By:         /s/ Joseph D. Catalano       Name:     Joseph D. Catalano    
  Title:     Duly Authorized Signatory       JPMORGAN CHASE BANK, N.A.       By:
        /s/ Thomas M. Vertin       Name:     Thomas M. Vertin       Title:    
Senior Vice President